Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “according to certain embodiments”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 27, 32, 36, 38, 40, 42, and 44 are objected to because of the following informalities:  
“Subframes #4" in claim 27 (line 8), claim 32 (line 8), claim 36 (line 8), claim 40 (line 3), and claim 44 (line 9) should be replaced with - - the subframes #4 - - to be consistent with the first citation of “subframes #4” in claim 27 (line 4), claim 32 (line 4), claim 36 (line 3), claim 40 (line 3), and claim 44 (line 4), respectively.
Claim 27 (line 13) and claim 32 (line 13) recites “the size” and it should be - - a size - -, as “the size” lacks antecedent basis.
Claim 27 (line 14), claim 32 (line 14), claim 36 (line 16), claim 40 (line 16), and claim 44 (line 17) recites “the number of coded bits” and it should be - - a number of coded bits - -, as “the number of coded bits” lacks antecedent basis.
“An ith subframe" in claim 27 (line 17), claim 32 (line 17), claim 36 (line 17-18), claim 40 (line 17-18), and claim 44 (line 18-19) should be replaced with - - the ith subframe - - to be consistent with the first citation of “an ith subframe” in claim 27 (line 13), claim 32 (line 13), claim 36 (line 14), claim 40 (line 14), and claim 44 (line 15), respectively.
“A circular buffer" in claim 38 (line 2) and claim 42 (line 2) should be replaced with - - the circular buffer - - to be consistent with the first citation of “a circular buffer” in claim 36 (line 15) and claim 40 (line 15), respectively.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 32, the claim is directed to a product (apparatus) claim since “a network node” is claimed in the preamble and is a product (apparatus) claim, but the body of the claim is directed to process steps or method steps, and the corresponding structural elements for these steps are not claimed. Thus, the claim is vague because it is a system that does not comprise of any structural elements that accomplish the method. The claimed method steps can be achieved by all structural elements. When the boundaries of the subject matter are not clearly delineated, the scope is unclear.
Regarding claim 40, the claim is directed to a product (apparatus) claim since “a wireless device” is claimed in the preamble and is a product (apparatus) claim, but the body of the claim is directed to process steps or method steps, and the corresponding structural elements for these steps are not claimed. Thus, the claim is vague because it is a system that does not comprise of any structural elements that accomplish the method. The claimed method steps can be achieved by all structural elements. When the boundaries of the subject matter are not clearly delineated, the scope is unclear.
Claims 33-35 and 41-43 depend on rejected claims 32 and 40, respectively. Thus, claims 33-35 and 41-43 are rejected under the same rational as set forth above for claims 32 and 40.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claim 44 is rejected under 35 U.S.C. 101 because the claim is directed to a “computer program product comprising instructions,” where the computer program product is not claimed as comprising any additional structure, which given its broadest reasonable interpretation (see the Specification, page 28, lines 36-37, page 29, lines 1-2) would be software per se in view of the ordinary and customary meaning of “computer program product comprising instructions.” When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer program product comprising instructions may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “a non-transitory computer-readable medium storing” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Allowable Subject Matter
8.	Claims 27-44 are objected to.
The independent claims 27, 32, 36, 40, and 44 and the dependent claims 28-31, 33-35, and 41-43 are allowable over prior art found through a prior art search, and would be allowable if amended to overcome the rejections under 35 U.S.C. 101, rejections under 35 U.S.C. 112(b), and the claim objections above.
The prior art that discloses a number of the limitations claimed in the independent claims 27, 32, 36, 40, and 44 is 3GPP ‘278 (3GPP TSG RAN WG1 Meeting #90bis; Prague, CZ; Source: LG Electronics; Title: System information acquisition latency enhancement (R1-1717278) -- October 9-13, 2017, “3GPP ‘278”). 
3GPP ‘278 discloses a method for use in a network node, the method comprising:
transmitting a transmission of system information comprising coded bits obtained by reading from a circular buffer, the transmission transmitted in a first set of subframes corresponding to subframes #4 of a plurality of radio frames (Figures 1 and 3, Section 2.3, lines 1-28; SIB1-NB information comprising coded bits is obtained by reading from a circular buffer and transmitted by an eNB, in a set of subframes that are subframes #4 in radio frames); and
transmitting an additional transmission of the system information, the additional transmission comprising additional coded bits obtained by continuing reading from the circular buffer, the additional transmission transmitted in a second set of subframes corresponding to subframes of the plurality of radio frames other than subframes #4 (Figures 1 and 3, Section 2.3, lines 1-49; the eNB transmits additional transmissions of SIB1-NB, with the additional coded bits obtained by continuing reading from the circular buffer, where the additional transmissions of SIB1-NB are transmitted in a set of subframes that are subframes #9 in radio frames),
wherein the first set of subframes comprises eight subframes transmitted in subframe #4, and wherein the second set of subframes comprises L subframes, where L is either four or eight (Figures 1 and 3, Section 2.3, lines 1-49; the original transmissions of SIB1-NB are made over a set of 8 subframes, while the additional SIB1-NB transmissions are made over 4 or 8 subframes),
wherein a starting index for reading from the circular buffer for obtaining the coded bits for an ith subframe, in the first set of eight subframes, is iN modulo the size of the circular buffer, for i = 0, 1, ..., 7, wherein N is the number of coded bits that can be mapped to one subframe (Figure 3, Section 2.3, lines 1-49; in schemes 1-a, 1-b, 2-a, and 2-b, the additional SIB1-NB transmissions are either repetitions or interleaved versions of the original SIB1-NB transmissions; the starting index for reading from the circular buffer to obtain the coded bits of the original SIB1-NB transmission for an ith subframe is iN modulo the size of the circular buffer, for i = 0, 1, ..., 7, wherein N is the number of coded bits of the original SIB1-NB transmission in a subframe; in case of the additional SIB1-NB transmission, the starting index for reading from the circular buffer to obtain the coded bits of the additional SIB1-NB transmission for an ith subframe is iN modulo the size of the circular buffer, for i = 0, 1, ..., L-1, wherein N is the number of coded bits of the additional SIB1-NB transmission in a subframe, and L is 4 or 8).
Since the additional SIB1-NB transmissions of 3GPP ‘278 are either repetitions or interleaved versions of the original SIB1-NB transmissions, the starting index for reading from the circular buffer to obtain the coded bits of the additional SIB1-NB transmission for an ith subframe is iN modulo the size of the circular buffer, for i = 0, 1, ..., L-1, wherein N is the number of coded bits of the additional SIB1-NB transmission in a subframe, and L is 4 or 8. Thus, 3GPP ‘278 does not disclose “a starting index for reading from the circular buffer for obtaining the coded bits for an ith subframe, in the first set of eight subframes, is iN modulo the size of the circular buffer, for i = 0, 1, ..., 7, wherein N is the number of coded bits that can be mapped to one subframe”.
Claims 28-31, 33-35, and 41-43 depend from the independent claims 27, 32, 36, 40, and 44, and are therefore allowable over the prior art for the same reasons.
In addition to 3GPP ‘278, the closest prior art found through the prior art search is as follows:
LG Electronics, "System information acquisition time enhancement in NB-IoT", 3GPP TSG RAN WG1 Meeting #89, R1-1707578, Hangzhou, P.R. China, May 15-19, 2017, and
LG Electronics, "System information acquisition time enhancement in NB-IoT", 3GPP TSG RAN WG1 Meeting #90, R1-1713108, Prague, Czech Republic, August 21-25, 2017.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474